Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-15-00508-CR

                                 Jose B. SAUCEDA,
                                      Appellant

                                        v.
                                     The State
                                The STATE of Texas,
                                      Appellee

             From the 175th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2005CR1255
                    Honorable Mary D. Roman, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED October 14, 2015.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice